DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-22, 31 and 32 in the reply filed on May23, 2022 is acknowledged.
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: The examiner agrees that changing the units of the melt viscosity from kN/m2 to kNs/m2 corrected an obvious error.  However, the change was not made in the statement of the inequality (Math 15).  Therefore, it is unclear what the units of the melt viscosity should be in the inequality.  It is suggested to amend the equation to match the units that were amended further in the claim.
Regarding claim 21: In claim 21, Formula (F), the R moiety and the number of repeats (subscript “r”) are undefined in the claim. The R’, j’, R’’, and k’’, however, are defined in claim 16, from which claim 21 depends. 
Also, in claim 21, it is unclear what “represent at more than 50 % moles” is intended to mean.  It appears to be a typographical error.
Regarding claim 22: The examiner agrees that changing the units of the melt viscosity from kN/m2 to kNs/m2 corrected an obvious error.  However, the change was not made in the statement of the inequality (Math 16).  Therefore, it is unclear what the units of the melt viscosity should be in the inequality.  It is suggested to amend the equation to match the units that were amended further in the claim.
Regarding claim 31: The examiner agrees that changing the units of the melt viscosity from kN/m2 to kNs/m2 corrected an obvious error.  However, the change was not made in the statement of the inequality (Math 17).  Therefore, it is unclear what the units of the melt viscosity should be in the inequality.  It is suggested to amend the equation to match the units that were amended further in the claim.
Regarding claim 32: The examiner agrees that changing the units of the melt viscosity from kN/m2 to kNs/m2 corrected an obvious error.  However, the change was not made in the statement of the inequality (Math 18).  Therefore, it is unclear what the units of the melt viscosity should be in the inequality.  It is suggested to amend the equation to match the units that were amended further in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning et al. (U.S. Pat. 4,766,197) in view of Louis et al. (US 2011/0224399).
Regarding claims 16, 17, 22, 31 and 32: Clendinning et al. teaches a PEDEK/PEEK copolymer complying with the present Formula (I) and (II) in a molar ratio of PEEK to PEDEK of 25:75 (example 3). 
Clendinning et al. does not teach the bound chlorine or the property of melt viscosity compared to reduced viscosity/intrinsic viscosity.  Teaches no chemically bound chlorine, and in Table 1, example 1, the reduced viscosity/intrinsic viscosity (1.162), raised to the 0.20 power (1.162^0.2=1.03), multiplied by 6.62 (6.62*1.03=6.821) is greater than the melt viscosity, when the melt viscosity is converted to kNs/m2 (430.9 Pa∙s =0.4309 kNs/m2). When this example is applied to the inequality of Math 16, it is 1.162^0.2=1.03, multiplied by 6.60=6.80, which is greater than 0.4309. When this example is applied to the inequality of Math 17, it is 1.162^0.2=1.03, multiplied by 6.50=6.695, which is greater than 0.4309. When this example is applied to the inequality of Math 18, it is 1.162^0.2=1.03, multiplied by 6.40=6.592, which is greater than 0.4309 Clendinning et al. and Louis et al. are analogous art since they are both concerned with the same field of endeavor, namely poly(aryletherketone)s.  At the time of the invention a person having ordinary skill in the art would have found it obvious to control the melt viscosity and control the end groups as in Louis et al. and would have been motivated to do so to improve thermal and melt stability.
Regarding claim 18: Example 3 of Clendinning et al. has 0 mol% of the recurring unit RPAEK, which overlaps the claimed range.
Regarding claim 19: In Clendinning et al., the hydroquinone and the 4,4’-difluorobenzophenone leads to the formula (1a).  These are para structures where j’ is zero.
Regarding claim 20: Clendinning et al. teaches biphenol and 4,4’-difluorobenzophenole (example 3), which are para structures and each of k’’ is zero.
Regarding claim 21: The reactants of the polymer in Clendinning et al. are hydroquinone (which would lead to end group formula (OH-1)), biphenol (which would lead to end group formula (OH-2)), and 4,4’-difluorobenzophenone (which would lead to end group formula (F)).  These are the only possible end group reactants, so 100 mol% would be one of these end groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767